PER CURIAM.
Even though such proof of. disability as the plaintiff gave to the defendant in support of his application were to be treated, under the circumstances stated in the opinion, as meeting the formal requirements of the policy, the evidence was insufficient in substance. The evidence given at the trial did not show that when his application was made he was, and for ninety days had been, wholly and permanently unable to engage in any occupation or profession, or to perform any work for compensation, gain, or profit.
Petition denied'.